EXHIBIT 10.1

 

FIRST AMENDMENT

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated Effective as of November 1, 2005

 

AMONG

 

PLAINS EXPLORATION & PRODUCTION COMPANY,

 

AS BORROWER,

 

THE GUARANTORS,

 

JPMORGAN CHASE BANK, N.A.,

 

AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO



--------------------------------------------------------------------------------

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) dated effective as of November 1, 2005, is among PLAINS
EXPLORATION & PRODUCTION COMPANY, a Delaware corporation (the “Borrower”); each
of the undersigned guarantors (the “Guarantors”, and together with the Borrower,
the “Obligors”); JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”); and each of the undersigned Lenders.

 

R E C I T A L S

 

A. The Borrower, the Agents and the Lenders are parties to that certain Amended
and Restated Credit Agreement dated as of May 16, 2005 (the “Credit Agreement”)
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

 

B. The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.

 

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all section references in this First Amendment refer to
sections of the Credit Agreement.

 

Section 2. Amendments to Credit Agreement.

 

2.1 Amendments to Section 1.02.

 

(a) The definition of “Agreement” is hereby amended in its entirety to read as
follows:

 

“Agreement” means this Credit Agreement, as amended by the First Amendment, and
as the same may from time to time be amended, modified, supplemented or
restated.

 

(b) The definition of “Consolidated Net Income” is hereby amended by deleting
the “and” before clause (g) thereof and adding the following at the end thereof:

 

and (h) any non-cash employee based compensation.

 

(c) The definition of “Debt” is hereby amended by inserting the following after
the word “business” and before the “.” in the last sentence of such definition:

 

S-1



--------------------------------------------------------------------------------

or any non-cash employee based compensation

 

(d) The following definitions are hereby added where alphabetically appropriate
to read as follows:

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted in
determining Consolidated Net Income in such period (without duplication):
interest, income taxes, depreciation, depletion, amortization, exploration
expenses and other noncash charges, minus all noncash income included in the
calculation of Consolidated Net Income.

 

“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement dated effective as of November 1, 2005 among the Borrower, the
Guarantors, the Agents and the Lenders party thereto.

 

“Minimum Liquidity” means, as of any date of determination, the sum of (a) the
aggregate unused amount of the Commitments under this Agreement as of such date
and (b) all unrestricted and unencumbered cash and Investments of the type
described in Section 9.05(c), (d), (e) and (f) reflected on the Borrower’s
balance sheet as of such date.

 

(e) The definition of “Tangible Net Worth” is hereby deleted.

 

2.2 Use of Proceeds. Section 7.22 is hereby deleted and the following inserted
in lieu thereof:

 

Section 7.22 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used to provide working capital for exploration
and production operations and for general corporate purposes, including the
making of Restricted Payments to the extent permitted by Section 9.04(a)(v). The
Borrower and its Subsidiaries are not engaged principally, or as one of its or
their important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.

 

2.3 Financial Covenant. Section 9.01(a) is hereby deleted and the following is
inserted in lieu thereof:

 

(a) Ratio of Debt to EBITDAX. The Borrower will not, as of any date of
determination, permit its consolidated ratio of Debt as of such day to EBITDAX
for the most recent period of four fiscal quarters then ending for which
financial statements are available to be greater than 4.25 to 1.0. For purposes
of this Section 9.01(a), EBITDAX will be deemed to be equal to for the fiscal
quarter ending (i) December 31, 2004, $81,454,000, (ii) March 31, 2005,
$87,485,000, (iii) June 30, 2005, $97,531,000 and (iv) September 30, 2005,
$102,000,000.

 

S-2



--------------------------------------------------------------------------------

2.4 Restricted Payments. Section 9.04(a)(v) is hereby deleted and the following
is inserted in lieu thereof:

 

and (v) to the extent not permitted by clauses (i) to (iv) above, the Borrower
may make Restricted Payments in respect of Equity Interests of the Borrower in
an aggregate amount not to exceed (i) $500,000,000 plus 25% of the Consolidated
Net Income (or minus 100% if negative) of the Borrower earned on a cumulative
basis during the period beginning January 1, 2006 and ending on the last day of
the most recent fiscal quarter for which financial statements are available
preceding the date on which such Restricted Payment is made minus (ii) the
aggregate principal amount of Senior Notes, Senior Subordinated Notes and
Permitted Additional Notes Redeemed under Section 9.04(b)(i); provided that
Restricted Payments may be made under this clause (v) only if (A) no Default or
Event of Default has occurred and is continuing at the time such Restricted
Payment is made or would result from the making of such Restricted Payment, and
(B) the Borrower’s Minimum Liquidity after giving effect to such Restricted
Payment is not less than $250,000,000.

 

Section 3. Conditions Precedent. This First Amendment shall become effective as
of November 1, 2005 on the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02 of the Credit Agreement):

 

3.1 The Administrative Agent shall have received from the Majority Lenders, the
Borrower and each Guarantor, counterparts (in such number as may be requested by
the Administrative Agent) of this First Amendment signed on behalf of such
Persons.

 

3.2 All fees and other expenses required to be paid in connection with the First
Amendment shall have been paid.

 

3.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this First Amendment.

 

Section 4. Miscellaneous.

 

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.

 

4.2 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this First Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be

 

S-3



--------------------------------------------------------------------------------

true and correct as of such specified earlier date, (ii) no Default has occurred
and is continuing and (iii) since December 31, 2004, there has been no event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect.

 

4.3 Loan Document. This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

 

4.4 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

4.5 No Oral Agreement. This First Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.

 

4.6 GOVERNING LAW. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed, to be effective as of November 1, 2005.

 

BORROWER:

     

PLAINS EXPLORATION & PRODUCTION COMPANY

           

By:

 

/s/ Stephen A. Thorington

               

Stephen A. Thorington

               

Executive Vice President and

               

Chief Financial Officer

 

S-4



--------------------------------------------------------------------------------

GUARANTORS:

     

ARGUELLO INC.

       

BROWN PXP PROPERTIES, LLC

       

PLAINS RESOURCES INTERNATIONAL INC.

       

PXP GULF COAST INC.

       

NUEVO INTERNATIONAL INC.

       

NUEVO OFFSHORE COMPANY

       

NUEVO RESOURCES INC.

       

PACIFIC INTERSTATE OFFSHORE COMPANY

       

PLAINS LOUISIANA INC.

       

PXP TEXAS INC.

       

PXP PERMIAN INC.

       

PXP LOUISIANA L.L.C.

       

NUEVO GHANA, INC.

       

PXP TEXAS LIMITED PARTNERSHIP

       

    By: PXP Texas Inc., its general partner

           

By:

 

/s/ Stephen A. Thorington

               

Stephen A. Thorington

               

Vice President and Treasurer

 

S-5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

     

JPMORGAN CHASE BANK, N.A., as a Lender

       

and as Administrative Agent

           

By:

 

/s/ Robert C. Mertensotto

               

Robert C. Mertensotto

               

Managing Director

LENDERS:

     

BANK OF AMERICA, N.A., as a Lender and as a

       

Co-Syndication Agent

           

By:

 

/s/ Ronald E. McKaig

           

Name: Ronald E. McKaig

           

Title: Senior Vice President

           

HARRIS NESBITT FINANCING, INC., as a

           

Lender and as a Co-Syndication Agent

           

By:

 

/s/ James V. Ducote

           

Name: James V. Ducote

           

Title: Vice President

           

THE BANK OF NOVA SCOTIA, as a Lender and

           

as a Co-Documentation Agent

           

By:

 

/s/ N. Bell

           

Name: N. Bell

           

Title: Senior Manager

           

SCOTIABANC, INC., as a Lender and as a

           

Co-Documentation Agent

           

By:

 

/s/ M. D. Smith

           

Name: M. D. Smith

           

Title: Assistant Vice President & Treasurer

           

BNP PARIBAS, as a Lender and as a

           

Co-Documentation Agent

 

S-6



--------------------------------------------------------------------------------

           

By:

 

/s/ Brian M. Malone

           

Name: Brian M. Malone

           

Title: Managing Director

           

By:

 

/s/ Greg Smothers

           

Name: Greg Smothers

           

Title: Vice President

           

BANK OF SCOTLAND, as a Lender

           

By:

 

/s/ Karen Welch

           

Name: Karen Welch

           

Title: Assistant Vice President

           

CALYON NEW YORK BRANCH, as a Lender

           

By:

 

/s/ Bertrand Cord´homme

           

Name: Bertrand Cord´homme

           

Title: Director

           

By:

 

/s/ Mike Willis

           

Name: Mike Willis

           

Title: Vice President

           

CITICORP NORTH AMERICA, INC., as a Lender

           

By:

 

/s/ David E. Hunt

           

Name: David E. Hunt

           

Title: Attorney-In-Fact

           

DEUTSCHE BANK TRUST COMPANY

           

AMERICAS, as a Lender

           

By:

 

/s/ Omayra Laucella

           

Name: Omayra Laucella

           

Title: Vice President

 

S-7



--------------------------------------------------------------------------------

           

By:

 

/s/ Evelyn S. Lazala

           

Name: Evelyn S. Lazala

           

Title: Vice President

           

FORTIS CAPITAL CORP., as a Lender

           

By:

 

/s/ Darrell Holley

           

Name: Darrell Holley

           

Title: Managing Director

           

By:

 

/s/ Deirdre Sanborn

           

Name: Deirdre Sanborn

           

Title: Senior Vice President

           

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

           

By:

 

/s/ Scott L. Joyce

           

Name: Scott L. Joyce

           

Title: Vice President

           

TORONTO DOMINION (TEXAS) LLC, as a Lender

           

By:

 

/s/ Jim Bridwell

           

Name: Jim Bridwell

           

Title: Authorized Agent

           

WACHOVIA BANK, NATIONAL

           

ASSOCIATION, as a Lender

           

By:

 

/s/ Dwight Battle

           

Name: Dwight Battle

           

Title: Vice President

           

COMERICA BANK, as a Lender

           

By:

 

/s/ Juli Bieser

           

Name: Juli Bieser

           

Title: Vice President

 

S-8



--------------------------------------------------------------------------------

            UBS LOAN FINANCE LLC, as a Lender             By:   /s/ Salloz Sikka
            Name: Salloz Sikka             Title: Associate Director            
By:   /s/ Joselin Fernandes             Name: Joselin Fernandes            
Title: Associate Director             WELLS FARGO BANK, N.A., as a Lender      
      By:   /s/ Paul Squires             Name: Paul Squires             Title:
Vice President             MORGAN STANLEY BANK, as a Lender             By:  
/s/ Daniel Twenge             Name: Daniel Twenge             Title: Vice
President             J. ARON & COMPANY, as a Lender             By:   /s/
Colleen Foster             Name: Colleen Foster             Title: Managing
Director

 

 

S-9